Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 06/02/2022, with respect to Claims 1-12 have been fully considered and are persuasive.  The rejection of Claims 1-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1 and 8-11 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 8-10: “selectively switching off individual ones of the communication channels in the case of the error, wherein the hardware path travels to at least one of: the plurality of transmission queues of the Ethernet communication module, or a media access control (MAC) layer of the Ethernet communication module”
Claim 11: “selectively switching off, via at least one hardware path, individual ones of the communication channels in the case of an error, wherein the hardware path travels to at least one of: the plurality of transmission queues of the Ethernet communication module, or a media access control (MAC) layer of the Ethernet communication module”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Ahmad et al. (US Patent No. US 11063594 B1) teaches an integrated circuit (IC) that includes a first interface configured for operation with a plurality of tenants implemented concurrently in the integrated circuit, wherein the plurality of tenants communicate with a host data processing system using the first interface. The IC includes a second interface configured for operation with the plurality of tenants, wherein the plurality of tenants communicate with one or more network nodes via a network using the second interface. The IC can include a programmable logic circuitry configured for operation with the plurality of tenants, wherein the programmable logic circuitry implements one or more hardware accelerated functions for the plurality of tenants and routes data between the first interface and the second interface. The first interface, the second interface, and the programmable logic circuitry are configured to provide isolation among the plurality of tenants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114